25 F.3d 1037
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Lucas REYES-RIVERA, Petitioner,v.UNITED STATES of America, Respondent.
No. 93-2301
United States Court of Appeals,First Circuit.
June 10, 1994.

Appeal from the United States District Court for the District of Rhode Island [Hon.  Ronald R. Lagueux, U.S. District Judge ]
Lucas Reyes-Rivera on brief pro se.
Edwin J. Gale, United States Attorney, and Margaret E. Curran, Assistant United States Attorney, on brief for appellee.
D.R.I.
AFFIRMED.
Before Torruella, Selya and Cyr, Circuit Judges.
Per Curiam.


1
We affirm the dismissal of appellant's Sec. 2255 petition for the reasons stated in the government's brief and in our December 3, 1991 opinion.  That opinion rejected appellant's challenge to (1) a two level upward adjustment for managerial role and (2) denial of a two level reduction for acceptance of responsibility.  Appellant may not relitigate in a Sec. 2255 petition arguments already rejected on direct appeal.   United States v. Michaud, 901 F.2d 5,6 (1st Cir. 1990);  Tracey v. United States, 739 F.2d, 679, 682 (1st Cir. 1984), cert. denied, 469 U.S. 1109 (1985).  Appellant's contention that he was improperly denied a four level reduction for minimal participant status fails for the very reasons we upheld the two level increase for managerial role.


2
Affirmed.